DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/027,793 for a CABLE WINDING DEVICE AND FLAT CABLE ROUTING STRUCTURE FOR SLIDING SEAT, filed on 9/22/2020.  Claims 1-18 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: RN 3B, 232.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a communicating portion and the winding shaft disposed eccentric closer to a side away from the cable entrance in a vertical direction (labeled) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claims unclear.  The preamble in claim 1 clearly indicates that a subcombination is being claimed, e.g., "a cable winding device for a flexible flat cable routed to a sliding seat slidably supported allowing for forward and backward movement in a longitudinal direction of a fixed rail fixed to a vehicle body...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a device," the cable, sliding seat, fixed rail and vehicle body being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said cable, sliding seat, fixed rail or vehicle body."
The problem arises when the cable, sliding seat and fixed rail fixed on the vehicle body are positively recited within the body of the claim, such as the following non-limiting examples, "a winding housing portion inside which a second side end portion of the flexible flat cable corresponding to a second cable end portion is fixed and inside which the flexible flat cable is wound," “the winding housing portion is fixed to a movable body supporting the sliding seat” and “a cable entrance through which the flexible flat cable passes in and out of the winding housing portion is provided closer to the fixed rail than the winding housing portion.” There is an inconsistency within the claim; the preamble indicates 
Claim 5 recites the limitation "the backward movement direction of the winding shaft" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is rejected for the same reasons as dependent on claim 5.  
Claim 6 contains the term “the winding shaft is disposed inside the winding housing portion on a side closer to the cable entrance in the forward and backward direction and is disposed eccentric closer to a side away from the cable entrance in a vertical direction.”  It is unclear what is meant by the term “disposed eccentric closer to a side away from the cable entrance in a vertical direction.”  Appropriate clarification is requested. 
Regarding claim 7, the phrase "groove-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claims 8-10 are rejected for the same reasons as dependent on claim 7.  
Regarding claim 12, the phrase "groove-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 does not appear to be further limiting, as it contains the same limitations as set forth in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabu et al. (JP 2010-172116A).
Regarding claim 1, as best understood, Manabu teaches a cable winding device for a flexible flat cable (5) routed to a sliding seat (44) slidably supported allowing for forward and backward movement in a longitudinal direction of a fixed rail fixed (41) to a vehicle body (43), wherein a first side end portion (5a) of the flexible flat cable corresponding to a first cable end portion is fixed to an end (at 42, Fig. 3) of the fixed rail corresponding to a first rail end portion, the cable winding device comprising: a winding 

[AltContent: textbox (winding housing portion)][AltContent: textbox (sliding seat)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (communicating portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox ()][AltContent: textbox (cable winding device)][AltContent: arrow]
    PNG
    media_image1.png
    248
    596
    media_image1.png
    Greyscale

[AltContent: textbox (cable entrance)]



Regarding claim 3, as best understood, Manabu teaches the device of claim 1, wherein a cable entrance (26) through which the flexible flat cable passes in and out of the winding housing portion is provided closer to the fixed rail than the winding housing portion (Fig. 2).
Regarding claim 4, as best understood, Manabu teaches the device of claim 3, further comprising a communicating portion connecting the winding housing portion and the cable entrance, wherein the communicating portion is inclined in the forward movement direction toward the fixed rail (inclined at the intersection as shown above) 
Regarding claim 11, as best understood, Manabu teaches a flat cable routing structure for a sliding seat (44), comprising: the cable winding device according to claim 1; the fixed rail (41) fixed to the vehicle body (43); the movable body (part of 44a) configured to slidably support the sliding seat allowing for forward and backward movement along the longitudinal direction of the fixed rail, the cable winding device being fixed to the movable body (Fig. 4); and the flexible flat cable (5) including the first cable end portion (5a) fixed to the first rail end portion (at 42, Fig. 3) and the second cable end portion (5b) fixed to the cable winding device and configured to be wound in the cable winding device in a manner being able to be fed out, wherein the flexible flat cable is routed to the sliding seat slidably supported allowing for forward and backward movement along the longitudinal direction of the fixed rail (see Figs. 3, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabu et al. (JP 2010-172116A) in view of Kawano (U.S. Pub. 2014/0042289).
Regarding claim 12, as best understood, Manabu teaches the structure of claim 11, wherein the fixed rail includes a rail bottom surface portion and a rail side wall erected on each side of the rail bottom surface portion in a width direction such that a groove-like cross-section is formed with the rail bottom surface portion and the rail side wall, (Fig. 3), but does not teach that on the rail bottom surface portion, a bottom surface protrusion portion protruding upward is provided at predetermined intervals in the longitudinal direction.  Kawano, however, teaches a fixed rail (21) that includes a rail bottom surface portion and a rail side wall erected on each side of the rail bottom surface portion in a width direction such that a groove-like cross-section is formed with the rail bottom surface portion and the rail side wall, wherein on the rail bottom surface portion (at 22a), a bottom surface protrusion portion (17) protruding upward is provided at predetermined intervals in the longitudinal direction (Fig. 3, 4) in order to attach the fixed rail to the vehicle floor.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct on the rail bottom surface portion, a bottom surface protrusion portion protruding upward is provided at predetermined intervals in the .
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabu et al. (JP 2010-172116A) in view of Tsubaki (U.S. Pat. 9,550,460).
Regarding claims 13 and 14, as best understood, Manabu teaches the structure of claim 11, but does not teach that, in a groove inner portion of the fixed rail, a thin strip member with a hardness greater than a hardness of the flexible flat cable is installed along the longitudinal direction above the flexible flat cable and wherein the flexible flat cable is wound in the winding housing portion together with the thin strip member.  Tsubaki, however, teaches a flat cable (21) that is constructed with a thin strip member (22) with a hardness greater than a hardness of the flexible flat cable (hardness is greater because of the material, synthetic resin) is installed along the longitudinal direction above the flexible flat cable and wherein the flexible flat cable is wound in a winding housing portion (4) together with the thin strip member in order to provide power to a sliding seat.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct, in a groove inner portion of the fixed rail, a thin strip member with a hardness greater than a hardness of the flexible flat cable is installed along the longitudinal direction above the flexible flat cable and wherein the flexible flat cable is wound in the winding housing portion together with the thin strip member in order to protect the cable from dirt, debris and damage.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabu et al. (JP 2010-172116A).
Regarding claim 15, as best understood, Manabu teaches the structure of claim 11, but does not teach that the first cable end portion of the flexible flat cable includes a step structure or a bent back structure and is fixed to the first rail end portion.  The flat cable is a flexible material, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed .  
Allowable Subject Matter
Claims 5-10 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 2014/0339376 (sliding wire harness for a vehicle seat).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 29, 2021